Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated, subject to the approval of the Court:
1. That the merchandise in this case is Spratling Silverware and is similar in all material respects to the Spratling Silverware the subject of Montgomery Ward & Company v. United States, Reappraisement No. 164420-A, etc., decided in R. D. 7637, and reversed in R. D. 7984, and that the issues herein are similar to the issues in that case.
2. That the record in said case of Montgomery Ward & Company v. United States may be, and hereby is, incorporated into and made a part of the record in the instant case.
3. That the entered values of the merchandise involved herein are equal to the foreign values as defined in Section 402 (c) of the Tariff Act of 1930, as amended, and that there was no higher export value.
4. This appeal is submitted for decision upon the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the entered values.
Judgment will be rendered accordingly.